DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/28/2020 has been entered.
Consideration of References/Prior Arts
For Applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s).  While every attempt has been made to be thorough and consistent within the rejection, it is noted that the prior art must be considered in its entirety, including disclosures that teach away from the claims.  See MPEP 2141.02 VI.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-7, 11, 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al (U.S Pub: 20160349889) (Herein “Yang”) in view of Lee et al (U.S Pub: 20180011577) (Herein “Lee”).
As of Claim 1, Yang teaches (Figs. 1, 2a, 4a) a touch panel, comprising:
a substrate (fig. 4a, substrate 1, para. [0050]);
a plurality of scan lines (fig. 4a, gate lines G, para. [0050]) and a plurality of data lines (fig. 4a, data lines D, para. [0050]), disposed on the substrate (fig. 4a, substrate 1, para. [0050]); 
a plurality of sub-pixels (fig. 4a, sub-pixels 4, para. [0050]), disposed on the substrate (fig. 4a, substrate 1, para. [0050]), the sub-pixels (fig. 4a, sub-pixels 4, para. [0050]) arranged in a plurality of columns (i.e. from top to bottom direction, para. [0050]) along a first direction (i.e. vertical direction shown in figure 4a), and the sub-pixels (fig. 4a, sub-pixels 4, para. [0050]) arranged in a plurality of rows (i.e. from left to right or side-to-side direction, para. [0050]) along a second direction (i.e. horizontal direction as shown in figure 4a), and each of the sub-pixels (fig. 4a, sub-pixels 4, para. [0050]) comprising:
an active element (fig. 4a, TFTs shown in figure 4a), electrically connected (fig. 4a,  shows transistors (TFTs) connection, para. [0051]) to a corresponding scan line 
a pixel electrode (fig. 4a, para. [0040] [0051]), electrically connected (i.e. in figure 4a shows sub-pixels connected to transistors, para. [0051]) to the active element (i.e. TFTs shown in figure 4a); 
a first conductive line (fig. 4a,  common electrode wires 04, para. [0052]), disposed on the substrate (fig. 4a, substrate 1, para. [0050]); 
a second conductive line (fig. 4a, conducting wires 05, para. [0052]), disposed on the substrate (fig. 4a, substrate 1, para. [0050]); and
a conductive layer (fig. 2a/2b, transparent conductive layer 3, para. [0030]) overlapping the sub-pixels (fig. 4a, sub-pixels 4, para. [0050]), wherein the conductive layer (fig. 2a/2b, transparent conductive layer 3, para. [0030]) comprises:
a first electrode (fig. 2a, first touch electrodes 01, para. [0032] [0033]) electrically connected to the first conductive line (fig. 4a, common electrode wires 04, para. [0052]); and 
a second electrode (fig. 2a, second electrodes 02, para. [0032] [0033]), electrically connected to the second conductive line (fig. 4a, conducting wires 05, para. [0052]), and the second electrode (fig. 2a, second electrodes 02, para. [0032] [0033]) separated from the first electrode (fig. 2a, first touch electrodes 01, para. [0029]), wherein one of the first electrode (fig. 2a, first touch electrodes 01, para. [0032] [0033]) and the second electrode (fig. 2a, second electrodes 02, para. 
wherein the first electrode (fig. 2a, first touch electrodes 01, para. [0029]) comprises a plurality of first island electrodes (figs 1, 2a, electrode strips of 01, para. [0029] [0031]) separated from each other (i.e. individually electrode strips), and the plurality of the first island electrodes (figs 1, 2a, electrode strips of 01, para. [0029] [0031] [0033]) are electrically connected to the first conductive line (fig. 4a, common electrode wires 04, para. [0052]),
wherein the second electrode (fig. 2a, second electrodes 02, para. [0032] [0033]) comprises a plurality of second island electrodes (fig. 2a, plurality of second island electrodes 21, para. [0031] [0033]) separated from each other (i.e. individually electrode blocks), and the second island electrodes (fig. 2a, plurality of second island electrodes 21, para. [0031]) are electrically connected to the second conductive line (fig. 2a, conducting wires 05, para. [0052]), the first island electrodes (figs 1, 2a, electrode strips of 01, para. [0029] [0031]) extending along the second direction (i.e. figure 2a shows electrode strips 01 extended from left to right as an example), the second island electrodes (fig. 2a, plurality of second island electrodes 21, para. [0031] [0033]) extending along the second direction (i.e. figure 2a shows electrode blocks 21 extended in horizontal from left to right), and the first island electrodes (figs 1, 2a, electrode strips of 01, para. [0029] [0031]) and the second island electrodes (fig. 2a, plurality of second island electrodes 21, para. [0031] [0033]) are alternately (i.e. alternately interlaced 

    PNG
    media_image1.png
    775
    1146
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    909
    904
    media_image2.png
    Greyscale

but Yang does not disclose the first electrode and the second electrode are co-planar, and the second electrode separated from the first electrode, wherein one of the first electrode and the second electrode is a touch electrode, and the other is a common electrode.
	However, Lee teaches (fig. 8) the first electrode (fig. 8, touch electrode 1052, para. [0048]) and the second electrode (fig. 8, common electrode 1041, para. [0048]) are co-planar (fig. 8, the first and second electrodes are in the same plane layer, para. [0048]), and the second electrode (i.e. common electrode 1041, para. [0048]) separated (i.e. apart from each other) from the first electrode (i.e. touch electrode 1052, para. [0048]), wherein one of the first electrode (fig. 8, touch electrode 1052, para. [0048]) and the second electrode (fig. 8, common electrode 1041, para. [0048]) is a touch electrode (i.e. touch electrode, para. [0048]), and the other is a common electrode (i.e. common electrode 1041, para. [0048]).

    PNG
    media_image3.png
    607
    870
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    784
    740
    media_image4.png
    Greyscale

	Therefore, it would have been obvious for one of ordinary skill in art before the effective filing date of the claimed invention to modify the touch sensing/common electrode layers of Yang with Lee to provide the touch elements can be embedded and integrated into the display device, and the size of the integrated touch display device can be miniaturized and therefore, the manufacturing process can be simplified.
	As of Claim 6, Yang and Lee teach the touch panel according to claim 1, but Yang further teach (figs. 1, 2a, 4a) wherein the second electrode (fig. 2, touch electrode 02, para. [0032] [0033]) comprises a connecting portion (fig. 4a shows a connection point location of conducting wires 05, para. [0051]) extending along the first direction (fig. 2a show vertical direction of conducting wires from top to bottom) and a plurality of finger portions (fig. 2a, plurality of touch electrodes 21, para. [0031] [0033]) extending along the second direction (fig. 2a shows horizontal direction of conducting wires from left to right), the finger portions (fig. 2a, plurality of touch electrodes 21, para. [0031]) are connected to the connecting portion (fig. 4a shows a connection point location of 

    PNG
    media_image5.png
    796
    1157
    media_image5.png
    Greyscale
 
    PNG
    media_image2.png
    909
    904
    media_image2.png
    Greyscale

	As of Claim 7, Yang and Lee teach the touch panel according to claim 6, but Yang further teach (figs. 1, 2a, 4a) wherein the first island electrode (fig. 2a, strips of 01, para. [0029] [0031]) and the finger portions (fig. 2a, plurality of touch electrodes 21, para. [0031] [0033]) of the second electrode (fig. 2a, second touch electrodes 02, para. [0031]) are overlapped (i.e. crossover) with the first conductive line (fig. 4a, common electrode wires 04, para. [0052]), and the connecting portion (fig. 4a shows a connection point location of conducting wires 05) of the second electrode (fig. 2a, second touch electrodes 02, para. [0031]) is overlapped (i.e. crossover) with the second conductive line (fig. 4a conducting wires 05, para. [0052]).

    PNG
    media_image5.png
    796
    1157
    media_image5.png
    Greyscale

As of Claim 11, Yang teaches the touch panel according to claim 1, but Yang does not wherein the first electrode and the second electrode are on the same surface.
However, Lee teaches (fig. 8) wherein the first electrode (fig. 8, touch electrode 1052, para. [0048]) and the second electrode (fig. 8, common electrode 1041, para. [0048]) are on the same surface (fig. 8, the first and second electrodes are in the same plane layer, para. [0048]).

    PNG
    media_image3.png
    607
    870
    media_image3.png
    Greyscale

Therefore, it would have been obvious for one of ordinary skill in art before the effective filing date of the claimed invention to modify the touch sensing/common electrode layers of Yang with Lee to provide the touch elements can be embedded and 
As of Claim 13, Yang and Lee teach the touch panel according to claim 1, but Yang further teach (Figs. 1, 2a, 4a) comprising a plurality of the first electrodes (fig. 2a strips of 01, para. [0029] [0033]) and a plurality of the first conductive lines (fig. 4a, common electrode wires 04, para. [0052]), wherein the first electrodes (fig. 2a strips of 01, para. [0029] [0033]) are touch electrodes (fig. 2a, touch electrode strips 01, para. [0029] [0033]), and each of the first electrodes (fig. 2a, touch electrode strips 01, para. [0029] [0033]) is electrically connected to one corresponding first conductive line (fig. 4a, common electrode wires 04, para. [0052]).

    PNG
    media_image5.png
    796
    1157
    media_image5.png
    Greyscale


As of Claim 14, Yang teaches (Figs. 1, 2a, 4a) the touch panel according to claim 1, further comprising a plurality of the second electrodes (fig. 2a, plurality of the second electrodes 02/21, para. [0032] [0033]), and wherein the second electrodes (fig. 2a, second touch electrodes 02/21, para. [0032] [0033]) are electrically connected to the second conductive line (fig. 4a, conducting wires 05, para. [0052]).

    PNG
    media_image5.png
    796
    1157
    media_image5.png
    Greyscale

but Yang does not explicitly disclose wherein the second electrodes are common electrodes.
However, Lee teaches (fig. 8) wherein the second electrodes (fig. 8, common electrode 1041, para. [0048]) are common electrodes (i.e. common electrode 1041, para. [0048]).

    PNG
    media_image3.png
    607
    870
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    784
    740
    media_image4.png
    Greyscale

Therefore, it would have been obvious for one of ordinary skill in art before the effective filing date of the claimed invention to modify the touch sensing/common .
Claims 4, 5 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al (U.S Pub: 20160349889) (Herein “Yang”) in view of Lee et al (U.S Pub: 20180011577) (Herein “Lee”) and further in view of Ma et al (U.S Pub: 20140146246) (Herein “Ma”).
As of Claim 4, Yang and Lee teach the touch panel according to claim 1, but Yang and Lee do not disclose wherein the first island electrodes and the second island electrodes are equal in length along the second direction.
However, Ma teaches (Fig. 5) wherein the first island electrodes (fig. 5, 2051, para. [0025]) and the second island electrodes (fig. 5, 2052, para. [0025]) are equal in length (i.e. common electrodes are equal in distance length, para. [0025]) along the second direction (i.e. horizontal direction from left to right).

    PNG
    media_image6.png
    838
    823
    media_image6.png
    Greyscale


As of Claim 5, Yang and Lee teach the touch panel according to claim 1, but Yang and Lee do not disclose wherein the first island electrodes and the second island electrodes overlap the first conductive line, the first island electrodes and the second island electrodes overlap the second conductive line.
However, Ma teaches (Fig. 5) wherein the first island electrodes (fig. 5, 2051, para. [0025]) and the second island electrodes (fig. 5, 2052, para. [0025]) overlap (i.e. crossover the top of) the first conductive line (fig. 5, 206, first sensing electrode line as shown in figure 5a, para. [0025]), the first island electrodes (fig. 5, 2051, para. [0025]) and the second island electrodes (fig. 5, 2052, para. [0025]) overlap (i.e. crossover the top of) the second conductive line (fig. 5, 206, second sensing electrode line as shown in figure 5a, para. [0025]).

    PNG
    media_image7.png
    910
    1047
    media_image7.png
    Greyscale

Therefore, it would have been obvious for one of ordinary skill in art before the effective filing date of the claimed invention to modify the touch sensing/common electrode layers of Yang and Lee with Ma to provide the common island electrodes to have equal in length so that the length and width of the common electrode line is larger than the line width of the data line or the gate line, the effective relative area of a touch mutual capacitor formed by the above common electrode line and the data line or the gate line is increased, so that the touch mutual capacitance is increased, thus the touch sensitivity can be improved.
Claims 8, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al (U.S Pub: 20160349889) (Herein “Yang”) in view of Lee et al (U.S Pub: 20180011577) (Herein “Lee”) and further in view of Shim (U.S Pub: 20170031488).
As of Claim 8, Yang teaches (Fig. 1) the touch panel according to claim 1, further comprising:
a black matrix (fig. 1, black matrix pattern, para. [0036]), and

but Yang and Lee do not disclose further comprising: a black matrix, overlapped with the data lines and the scan lines, and the second electrode is spaced apart from the first electrode by at least one gap, and the black matrix is overlapped with the at least one gap.
However, Shim teaches (Figs. 1-3) a black matrix (figs. 2, 3, black matrix 172, para. [0027]), overlapped with the data lines (figs. 2, 3, DL data line 108, para. [0027]) and the scan lines (figs. 2, 3, GL gate line 106, para. [0027]), and the second electrode (fig. 3, common electrode 136, para. [0041]) is spaced apart (i.e. far apart) from the first electrode (fig. 3, touch sensing electrode line 160, para. [0041]) by at least one gap (fig. 3, opening gap 134, para. [0040]), and the black matrix (figs. 2, 3, black matrix 172, para. [0027]) is overlapped with the at least one gap (i.e. black matrix 172 overlapping 134 opening gap, para. [0040]) [0041]).

    PNG
    media_image8.png
    526
    719
    media_image8.png
    Greyscale

Therefore, it would have been obvious for one of ordinary skill in art before the effective filing date of the claimed invention to modify the touch sensing/common 
As of Claim 12, Yang teaches (figs. 1, 2a, 4a) the touch panel according to claim 1, wherein the first electrode (fig. 2a, first touch electrodes 01, para. [0032] [0033]) and the second electrode (fig. 2a, second electrodes 02, para. [0032] [0033]).
but Yang and Lee do not disclose wherein the first electrode and the second electrode are the same material layer.
	However, Shim teaches (Figs. 1-3) wherein the first electrode (fig. 3, touch sensing electrode line 160, para. [0041]) and the second electrode (fig. 3, common electrode serves as sensing electrode 136, para. [0041]) are the same material layer (i.e. sensing electrode made of metal, para. [0044]).
	Therefore, it would have been obvious for one of ordinary skill in art before the effective filing date of the claimed invention to modify the touch sensing/common electrode layers of Yang and Lee with Shim to provide the sensing electrodes to be made by the same metal materials for better conductivity such as aluminum (Al) or copper (Cu) which may reduce the manufacturing costs.	
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yang et al (U.S Pub: 20160349889) (Herein “Yang”) in view of Lee et al (U.S Pub: 20180011577) (Herein “Lee”) and further in view of Park et al (U.S Pub: 20160011703) (Herein “Park”).
As of Claim 9, Yang and Lee teach the touch panel according to claim 1, but Yang and Lee do not explicitly disclose wherein a ratio of an area of the first electrode vertically projected on the substrate to an area of the second electrode vertically projected on the substrate is 2:8 to 8:2.
However, Park teaches (Fig. 3) wherein a ratio of an area of the first electrode vertically (fig. 3, height of first electrode d3 211, para. [0075]) projected on the substrate (i.e. 100) to an area of the second electrode vertically (fig. 3, height of second electrode d4 222, para. [0075]) projected on the substrate is 2:8 to 8:2 (i.e. ranging about 6:4 to 8:2, para. [0075]).
Therefore, it would have been obvious for one of ordinary skill in art before the effective filing date of the claimed invention to modify the touch sensing/common electrode layers height of Yang and Lee with Park to provide a certain ratio vertical height of electrode to prevent the visibility from being degraded due to the electrode pattern thereby to improving the overall visibility.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yang et al (U.S Pub: 20160349889) (Herein “Yang”) in view of Lee et al (U.S Pub: 20180011577) (Herein “Lee”) and further in view of Kim et al (U.S Pub: 20140210774) (Herein “Kim”).
As of Claim 10, Yang and Lee teach the touch panel according to claim 1, but Yang and Lee do not disclose wherein the first electrode and the second electrode have the same thickness.
However, Kim teaches (Figs. 2-3) wherein the first electrode (fig. 3, touch sensing electrode 170, para. [0068]) and the second electrode (fig. 3, common 

    PNG
    media_image9.png
    564
    1081
    media_image9.png
    Greyscale

Therefore, it would have been obvious for one of ordinary skill in art before the effective filing date of the claimed invention to modify the touch sensing/common electrode layers of Yang and Lee with Kim to provide the touch sensing electrode and common electrode separated from each other to prevent the electrical interference in such a way of matrix patterning of the columns and rows so that the thickness of both electrodes are in uniformity to create a consistence capacitance signal on the same layer.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Yang et al (U.S Pub: 20160349889) (Herein “Yang”) in view of Lee et al (U.S Pub: 20180011577) (Herein “Lee”) and further in view of Trend (U.S Pub: 20140354301).
As of Claim 15, Yang teaches (Figs. 1, 2a, 4a) a touch panel, comprising:
a substrate (fig. 4a, substrate 1, para. [0050]);
a plurality of scan lines (fig. 4a, gate lines G, para. [0050]) and a plurality of data lines (fig. 4a, data lines D, para. [0050]), disposed on the substrate (fig. 4a, substrate 1, para. [0050]);

an active element (fig. 4a, TFTs shown in figure 4a), electrically connected (fig. 4a,  shows transistors (TFTs) connection, para. [0051]) to a corresponding scan line (fig. 4a, gate lines G, para. [0051]) and a corresponding data line (fig. 4a, data lines D, para. [0051]); and
a first conductive line (fig. 4a,  common electrode wires 04, para. [0052]), disposed on the substrate (fig. 4a, substrate 1, para. [0050]);
a second conductive line (fig. 4a, conducting wires 05, para. [0052]), disposed on the substrate (fig. 4a, substrate 1, para. [0050]); and
a conductive layer (fig. 2a/2b, transparent conductive layer 3, para. [0030]) overlapping the sub-pixels (fig. 4a, sub-pixels 4, para. [0050]), wherein the conductive layer (fig. 2a/2b, transparent conductive layer 3, para. [0030]) comprises:
a first electrode (fig. 2a, first touch electrodes 01, para. [0032] [0033]) electrically connected to the first conductive line (fig. 4a, common electrode wires 04, para. [0052]); and


    PNG
    media_image10.png
    559
    760
    media_image10.png
    Greyscale
 
    PNG
    media_image11.png
    621
    650
    media_image11.png
    Greyscale

but Yang does not disclose wherein one of the first electrode and the second electrode is a touch electrode, and the other is a common electrode, wherein the first electrode comprises a plurality of first island electrodes separated from each other, and the plurality of the first island electrodes are electrically connected to the first conductive line, wherein the second electrode comprises a connecting portion extending along the first direction and a plurality of finger portions extending along the second direction, the finger portions are connected to the connecting portion, and the first island electrodes and the finger portions are alternately arranged along the first direction, wherein the connecting portion does not overlap with the first island electrodes.


    PNG
    media_image3.png
    607
    870
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    784
    740
    media_image4.png
    Greyscale

Therefore, it would have been obvious for one of ordinary skill in art before the effective filing date of the claimed invention to modify the touch sensing/common electrode layers of Yang with Lee to provide the touch elements can be embedded and integrated into the display device, and the size of the integrated touch display device can be miniaturized and therefore, the manufacturing process can be simplified.
Yang and Lee do not disclose wherein the first electrode comprises a plurality of first island electrodes separated from each other, and the plurality of the first island electrodes are electrically connected to the first conductive line, wherein the second electrode comprises a connecting portion extending along the first direction and a plurality of finger portions extending along the second direction, the finger portions are connected to the connecting portion, and the first island electrodes and the finger 
	However, Trend teaches (figs. 2, 3, 4A-4H) wherein the first electrode (fig. 2, sense electrode 22A, para. [0019]) comprises a plurality of first island electrodes (fig. 2, sense electrodes 22A, 22F, 22K, 22P,… para. [0021]) separated from each other (i.e. they are not together), and the plurality of the first island electrodes (fig. 2, sense electrodes 22A, 22F, 22K, 22P,… para. [0021]) are electrically connected to the first conductive line (figs 2-4, tracks 14A-14D are made of conductive material, para. [0017] [0030]) wherein the second electrode (fig. 2, drive electrode 20A, para. [0019]) comprises a connecting portion (fig. 2, drive electrode 20A is a shape of connected portions of sense electrode 22A, para. [0019] [0025]) extending along the first direction (i.e. extending left and right in the first direction 31, para. [0019]) and a plurality of finger portions (fig. 2, touch sense electrodes surface of 22A, 22F, 22K, 22P,… para. [0021]) extending along the second direction (i.e. extending up and down in the second direction of 41 and 42 direction, para. [0031]), the finger portions (fig. 2, sense electrodes 22A, 22F, 22K, 22P,… para. [0021]) are connected to the connecting portion (fig. 2, drive electrode 20A is a shape of connected portions of sense electrode 22A, para. [0019] [0025]), and the first island electrodes (fig. 2, sense electrodes 22A, 22F, 22K, 22P,… para. [0021]) and the finger portions (fig. 2, touch sense electrodes surface of 22A, 22F, 22K, 22P,… para. [0021]) are alternately arranged (i.e. sense electrode arranged alternately with drive electrode) along the first direction (i.e. extending left and right in the first direction 31, para. [0019]), 


    PNG
    media_image12.png
    770
    731
    media_image12.png
    Greyscale

Therefore, it would have been obvious for one of ordinary skill in art before the effective filing date of the claimed invention to modify the touch sensing layer of Yang and Lee with Trend to provide a single layer touch sensor to forming the capacitive node come near each other.  When an object touches or comes within proximity of the capacitive node, a change in capacitance occurs at the capacitive node and the controller measures the change in capacitance on the touch array and reducing manufacturing costs of touch sensing electrodes. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In view of amendment(s), the reference of Lee et al (U.S Pub: 20180011577) have been added for a new ground of rejection(s).
The Applicant argued that Yang does not disclose the first electrode and the second electrode are co-planar (same layer) and the second electrode separated from the first electrode, wherein one of the first electrode and the second electrode is a touch electrode, and the other is a common electrode.
However, the Examiner respectfully disagrees with the Applicant assertions.  According to the newly amended claim interpretation language, Lee teaches an integrated touch display panel in figure 8 shows that the first electrode (1052) and the second electrode (1041) are on the same layer (co-planar) and they are separated from each other as shown in figure 8.  The second electrode is also a common electrode to the pixel electrode.
Furthermore, the Applicant argued claim 15 such that Yang does not disclose wherein the connecting portion does not overlap with the first island electrodes.
However, Trend teaches figure 2 shows the drive electrode 20A does not overlap the sense electrode 22A, they are alternately arranged next to each other and never overlap on each other similar to the Applicant invention in figure 5 of instant application. 

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES S NOKHAM whose telephone number is (571)270-3853.  The examiner can normally be reached on Mon-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 5712727776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/JAMES S NOKHAM/Examiner, Art Unit 2627                                                                                                                                                                                                        

/KE XIAO/Supervisory Patent Examiner, Art Unit 2627